Citation Nr: 0204135	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  01-07 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from December 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 RO decision that 
declined to reopen the veteran's claim for service connection 
for a gastrointestinal disorder on the basis that new and 
material evidence had not been presented.  The veteran 
submitted a notice of disagreement in April 2001 and a 
statement of the case was issued on August 11, 2001.  The 
veteran perfected this appeal to the Board on August 30, 
2001.  

In December 2001, the veteran and his daughter offered 
testimony via videoconference hearing before the undersigned 
Member of the Board at the RO.  The transcript of that 
hearing is of record.  During the hearing, the veteran 
indicated that additional documentary evidence was, on the 
date of the hearing, being submitted in support of his claim 
accompanied by a waiver of RO consideration.  The additional 
evidence-consisting of a recent article in the New England 
Journal of Medicine and what appear to be medical treatise 
excerpts, to include from the Internet-has been associated 
with the veteran's claims file, and will be considered in 
connection with matter currently before the Board.  See 
38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2001).


FINDINGS OF FACT

1.  In August 1989, the Board declined to reopen a previously 
denied claim for service connection for a gastrointestinal 
disorder.

2.  New evidence received in support of the current petition 
to reopen the claim, specifically, the December 2000 and 
April 2001 statements from the veteran's treating physician, 
as well as the testimony from the veteran's daughter (a 
registered nurse) in December 2001, is so significant that it 
must be considered in order to fairly decide the merits of 
the underlying claim.

3.  While the veteran's service medical records and service 
separation examination report does not reflect the presence 
of any chronic gastrointestinal disability at service 
discharge in April 1946, the veteran was treated for stomach 
complaints during active duty, and, in May or June 1946, 
started private medical treatment for stomach complaints, 
possibly deemed to represent a peptic ulcer.

4.  The veteran has a long history of treatment for 
continuing gastrointestinal complaints, and the lay and 
competent medical of record tends to indicate that the 
veteran's chronic peptic ulcer disease may well have had its 
origins in service.  


CONCLUSIONS OF LAW

1.  The Board's August 1989 denial of the petition to reopen 
the claim for service connection for a gastrointestinal 
disorder is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 
C.F.R. § 20.1100 (2001).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a 
gastrointestinal disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2001).

3.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for peptic ulcer 
disease, as incurred during active military service, are met.  
38 U.S.C.A. §§ 1110, 5103(A), 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board points out that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, which, among 
other things, eliminates the well grounded claim requirement, 
and redefines VA's obligations with respect to notifying and 
assisting a claimant.  See Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  
Pertinent regulations that implement the Act recently were 
finalized.  See 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(to be promulgated at 38 C.F.R. §§ 3.102, 3.156 and 3.159).  

For the reasons explained in more detail, below, and the 
Board's favorable disposition both on reopening and the 
merits of the claim, the Board finds that the passage of the 
VCAA and implementing regulations does not prevent the Board 
from rendering a decision at this time, and that all 
notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  

The record reflects that the veteran's claim for service 
connection for a gastrointestinal disorder previously was 
considered and denied.  In January 1952, the RO denied the 
veteran's original claim for service connection for what was 
then characterized as a stomach condition.  Although notified 
of the denial in January 1952, the veteran did not appeal it.  

The veteran has filed numerous petitions to reopen his claim 
for service connection over the years, and such petitions 
have repeatedly been denied, to include by the Board in 
November 1971, July 1987 and, most recently, in August 1989.  
The current appeal culminates from the RO's February 2001 
denial of an August 2000 attempt to reopen the claim for 
service connection for a gastrointestinal disorder.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on this 
issue.  

When the Board disallows a claim, the disallowance is final 
unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 
C.F.R. § 20.1100 (2001).  
If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the RO's 
February 2001 denial (culminating in the current appeal); 
that version appears in the 2001 edition of Title 38 of the 
Code of Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In this case, the evidence that must be considered 
in determining whether there is a basis for reopening the 
claim for service connection for a gastrointestinal disorder 
is that added to the record since the Board's August 1989 
decision, the last disposition in which the claim was finally 
disallowed on any basis.  See Evans, 9 Vet. App. at 285.

When the RO initially denied the veteran's claim in January 
1952, the evidence then of record consisted of the veteran's 
service medical records (including a single notation of 
treatment for acute gastroenteritis in December 1944) and 
private medical records, to include a report from Dr. Dunbar 
dated in December 1951, which indicated that the veteran had 
been treated since June 1946 for a "picture of peptic ulcer 
with a history of chronic vomiting, dyspepsia, pain in the 
epigastrum and epigastric tenderness to palpation."  The 
only medical evidence that had additionally been added to the 
record at the time of the Board's August 1989 denial is the 
report of a December 1950 examination by L.M. Halloran, M.D., 
which reflects a diagnosis of probable duodenitis or 
neurogenic disturbance of the stomach.

The evidence associated with the claims file since the 
Board's August 1989 decision includes photocopies of the 
veteran's service medical records; VA outpatient treatment 
reports dated from 1999 to 2001; statements from J.M. Haught, 
M.D., a private physician, dated in December 2000 and April 
2001; a transcript of videoconference hearing testimony 
received from the veteran and his daughter in December 2001; 
and a copies of medical treatise excerpts (some of which were 
obtained from the Internet) and a recent report in the New 
England Journal of Medicine.  

Duplicate copies of the veteran's service medical records 
are, by definition, not "new."  Moreover, the majority of 
the medical evidence associated with the claims file since 
the August 1989 denial merely confirms the veteran's 
continuing treatment for his ulcer disease and associated 
gastrointestinal complaints; these records, while new, do not 
address the relationship, if any, between the ulcer disease 
and the veteran's period of military service.  

The Board notes, however, that among the documents added to 
the record is new and material evidence to reopen the claim 
for service connection for the veteran's gastrointestinal 
disorder-specifically, the December 2000 and April 2001 
statements from Dr. Haught, the veteran's treating physician, 
as well as the testimony from the veteran's daughter, a 
registered nurse with eight years experience as the director 
of a gastrointestinal laboratory and 15 years experience 
working with endoscopy patients.  These statements from the 
veteran's treating physician and his daughter (whom the Board 
recognizes as possessing some medical experience and 
expertise in the area of gastrointestinal disorders), tends 
to indicate that there is a medical nexus between the 
veteran's reported symptoms and the findings noted during 
service and his current peptic ulcer disease.  The Board 
finds that this evidence is new, in that it was not 
previously before agency decision makers, and material, in 
that such evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.  As this evidence clearly meets the 
criteria of 38 C.F.R. § 3.156(a), the Board finds that the 
requirements for reopening are met, and that the claim must 
be considered on the merits.

Considering the new and material evidence along with other 
evidence of record, and with application of the benefit-of-
the-doubt doctrine (see 38 U.S.C.A. § 5107(b); 38 CF.R. 
§ 3.102), the Board also determines that the criteria for a 
grant of service connection for the veteran's current 
gastrointestinal disability-peptic ulcer disease-are met.  

As indicated above, the veteran's service medical records 
reflect that he was treated during service, in December 1944, 
for stomach complaints then diagnosed as gastroenteritis; no 
chronic disability was then noted.  However, the veteran has 
testified that, during service, he was treated on a regular 
basis for stomach complaints with Pepto-Bismol or antacids, 
although the actual service medical records do not reflect 
the continuous stomach complaints asserted by the veteran, or 
the corresponding treatment therefor.  The veteran has 
asserted that, given the nature of the complaints and 
treatment, such may not have been fully documented.  
Consistent with the veteran's assertions, he submitted a 
statement of a former service comrade indicating that he had 
stomach problems in 1944, and that he was still having 
stomach problems in 1947.  

Other than the December 1944 treatment and diagnosis, the 
actual service medical records note no other significant 
findings during service or on service separation examination 
in April 1946.  However, shortly after his discharge from 
service (in May or June 1946), the veteran began a course of 
treatment by a private physician for what was thought to be 
peptic ulcer disease.  As indicated above, Lloyd A. Dunbar, 
M.D., apparently a family physician, indicated in a December 
1951 statement that he had treated the veteran at various 
times since June 1946, and that he had presented a picture of 
peptic ulcer with a history of chronic vomiting, dyspepsia, 
pain in the epigastrium, and epigastric pain on palpation.  
The course of treatment indicated was a bland diet and 
aluminum hydroxide gel (Maalox).  A second course of 
treatment was prescribed in April 1947 after a recurrence of 
symptoms.  The physician indicated that, in April 1950, the 
veteran had been referred to Raleigh General hospital for x-
ray and observation.  Apparently, the May 1950 report of Dr. 
Halloran was the result of such testing and observation, as 
Dr. Dunbar is listed as the referring physician.  Among the 
roentgenologic and fluoroscope findings, the physician noted 
that there was some hyper-mobility of the duodenum, and that 
the duodenal cap was not well visualized.  His diagnosis of 
probable duodenitis or neurogenic disturbance of the stomach.  
In a later March 1971 statement, Dr. Dunbar related that the 
veteran had been under his care from 1946 to 1950 for nervous 
stomach, possible peptic ulcer.  

The veteran has asserted, and the record indicates, that he 
has continued to have gastrointestinal complaints over the 
years.  The veteran was hospitalized, by VA, in November to 
December 1951; the diagnoses included active duodenal ulcer, 
and the remarks include a reference to "possible peptic 
ulcer."  The veteran also had private treatment for 
gastrointestinal problems in 1961 (diagnosed as duodenal 
ulcer); VA hospitalization from November to December 1971 
(for duodenal ulcer); and private hospitalization from July 
to August 1985 (acute bleeding ulcer with acute and chronic 
gastroduodenitis).  Between 1985 and 1987, the veteran was 
treated for various gastrointestinal complaints at private 
medical facilities.  In a June 1988 statement, L.N. Fox, 
M.D., indicated that he had treated the veteran 
intermittently since June 1977 for gastrointestinal problems.  
Dr. Fox stated that, given the veteran's history and the 
results of an upper GI series, he had long-standing chronic 
peptic ulcer disease; Dr. Fox also opined that because the 
veteran did have symptoms prior to his discharge from 
service, the peptic ulcer disease may well have begun in 
military service.  VA and private medical records up through 
2001 show continued treatment for peptic ulcer disease.

In his December 2000 statement, Dr. Haught indicated that the 
veteran had had gastrointestinal problems since the 1940's.  
The physician indicated that he had reviewed some of the 
veteran's records; that it appeared that the veteran had been 
treated for a peptic ulcer in 1946; that the veteran had 
well-documented occurrences of duodenal ulcer in the 1950's 
and 1970's; and that it is likely that the veteran's 
recurrent problems up until the present may have stemmed from 
the fact that the [underlying] helicobacter, not discovered 
until the 1980's, was not treated.  In a subsequent 
statement, dated in April 2001, Dr. Haught stated his belief 
that the medical records and evidence support the fact that 
the veteran's peptic ulcer disease started while he was in 
the service.

In her December 2001 hearing testimony, the veteran's 
daughter, a registered nurse with experience in 
gastrointestinal disorders, attempted to pull together all of 
the lay and medical evidence of record.  She offered opinion 
to the effect that the symptoms the veteran experienced 
during service were likely manifestations of a 
gastrointestinal condition that ultimately was diagnosed as 
peptic ulcer disease.  She testified that she had conducted 
extensive research about the relationship between the 
development of ulcers and the high incidence of H-pylori 
bacteria infestation in Japan, where the veteran served for 
five months, as well as the interaction between Pepto-Bismol 
and H-Pylori bacteria.  Supporting medical treatise evidence 
submitted after the hearing addresses the relationship 
between H-pylori and peptic ulcer.  Also submitted was an 
article from the New England Journal of Medicine concerning 
H-pylori and increased incidents of gastric cancer.  

The Board acknowledges that the record does not clearly 
establish the presence of any chronic ulcer or other 
gastrointestinal disease in service or contain a definitive 
medical opinion, clearly based on a comprehensive review of 
all pertinent evidence of record, supporting the claim.  The 
fact remains, however, that the record reflects a long 
history of gastrointestinal problems, beginning in service, 
and it appears that the veteran's symptoms have more or less 
continued to date.  A private physician suspected peptic 
ulcer shortly after service (although not then definitively 
diagnosed).  The first definitive diagnosis of an ulcer 
(active duodenal) appears to have occurred in 1951, possible 
peptic ulcer disease was then noted.  However, various VA and 
private medical records reflect continuing gastrointestinal 
problems, and a long-standing history of chronic peptic ulcer 
disease, for which the veteran continues to take medication, 
to date.  Dr. Fox, a physician who treated the veteran over 
an at least 10-year period in the 1970's and 1980's, offered 
an opinion that the veteran's chronic peptic ulcer disease 
may well have begun in service.  Likewise, Dr. Haught, a 
physician who has treated the veteran more recently, and has 
had an opportunity to review at least some of his medical 
records, has offered an opinion as to a medical relationship, 
or nexus, between the veteran's in-service symptoms 
(documented and asserted), and current disability.  Finally, 
the veteran's daughter, a registered nurse with experience 
with gastrointestinal disorders, has offered an opinion that 
the gastrointestinal symptoms the veteran first experienced 
during service were representative of the onset of his 
current peptic ulcer disease.  The Board finds that, 
collectively, this evidence strongly suggests that the 
problems present in service were indicia of the veteran's 
later-diagnosed peptic ulcer disease.  Significantly, there 
is no specific evidence directly contradicting either the 
veteran's reported history and assertions, or the private 
physicians' and registered nurse's conclusions.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b).  In view 
of all the foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that 
gastrointestinal disability, currently diagnosed as peptic 
ulcer disease, was incurred in service.  As such, the Board 
concludes that the criteria for a grant of service connection 
for peptic ulcer disease are met.  



ORDER

Service connection for peptic ulcer disease is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

